                                                                                 1 Kevin D. Smith (State Bar No. 113633)
                                                                                   ksmith@wshblaw.com
                                                                                 2 Vanessa K. Herzog (State Bar No. 248514)
                                                                                   vherzog@wshblaw.com
                                                                                 3 Lisa Herme (State Bar No. 283111)
                                                                                   lherme@wshblaw.com
                                                                                 4 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   10960 Wilshire Boulevard, 18th Floor
                                                                                 5 Los Angeles, California 90024-3804
                                                                                   Phone: 310-481-7600 ♦ Fax: 310-481-7650
                                                                                 6 Attorneys for Defendant, KNIGHT TRANSPORTATION, INC.

                                                                                 7
                                                                                   Noah J. Moss (State Bar No. 302621)
                                                                                 8 noah@rodriguezlaw.net
                                                                                   RODRIGUEZ & ASSOCIATES
                                                                                 9 2020 Eye Street
                                                                                   Bakersfield, CA 93301
                                                                                10 Phone: 661-323-1400 ♦ Fax: 661-323-0132
                                                                                   Attorneys for Plaintiff, SORYA JOHNSON
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13                                   UNITED STATES DISTRICT COURT
                                                 Attorneys at Law




                                                                                14                                  EASTERN DISTRICT OF CALIFORNIA

                                                                                15

                                                                                16 SORYA JOHNSON,                                     Case No. 1:18-cv-01674-LJO-JLT

                                                                                17                     Plaintiff,                     STIPULATION AND ORDER TO
                                                                                                                                      DEFENSE MEDICAL EXAMINATION
                                                                                18            v.                                      PURSUANT TO RULE 35 OF THE
                                                                                                                                      FEDERAL RULES OF CIVIL
                                                                                19 KNIGHT TRANSPORTATION, INC.;                       PROCEDURE
                                                                                   THOMAS EARL GOSSARD; and DOES 1 to
                                                                                20 100, inclusive,                                    (Doc. 29)

                                                                                21                     Defendants.

                                                                                22

                                                                                23
                                                                                              IT IS HEREBY STIPULATED by and between Plaintiff, Sorya Johnson ("Plaintiff") and
                                                                                24
                                                                                     Defendants Knight Transportation, Inc. and Thomas Earl Gossard ("Defendants"), through their
                                                                                25
                                                                                     designated counsel, that Plaintiff will undergo a physical examination pursuant to Rule 35 of the
                                                                                26
                                                                                     Federal Rules of Civil Procedure. Said examination shall take place on October 22, 2019 and will
                                                                                27
                                                                                     be conducted by Dr. Richard Kahmann, M.D. commencing at 10:00 a.m. at Kelehers Court
                                                                                28
                                                                                     LEGAL:10092-0043/12786781.1
                                                                                       STIPULATION AND ORDER TO DEFENSE MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                              FEDERAL RULES OF CIVIL PROCEDURE
                                                                                 1 Reporters Office, 19237 Flightpath Way #100, Bakersfield, CA 93308. Attached to this stipulation

                                                                                 2 as Exhibit "A" is a true and correct copy of Dr. Kahmann's Curriculum Vitae setting forth his

                                                                                 3 qualifications and background.

                                                                                 4            This examination will be conducted for the purposes of determining the nature and extent of

                                                                                 5 Plaintiff's physical injuries and the relationship thereof to the alleged accident which is the subject

                                                                                 6 of this litigation. Federal Rule of Civil Procedure 35(a) provides for a “physical examination.”

                                                                                 7 Plaintiff will not be required to give a full medical history, which counsel for Defendant will have

                                                                                 8 ample time to question her about during deposition examination. Further, Plaintiff will not be

                                                                                 9 required to submit to any invasive testing, including without limitation, X-Rays, MRIs, arthrograms,

                                                                                10 blood testing, and/or other such intrusive procedures. Further, Plaintiff will not be required to give

                                                                                11 more than general information about the collision given that counsel for Defendant will have ample
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 opportunity to question Plaintiff on the details during deposition. Last, Plaintiff will not be required

                                                                                13 to answer questions related to the issue of causation, which is properly reserved for expert testimony.
                                                 Attorneys at Law




                                                                                14            This examination will not include any procedure that is painful, protracted, or intrusive.

                                                                                15 Photographs of Plaintiff's injuries may be taken for use at trial.

                                                                                16            IT IS FURTHER STIPULATED that Defendants will provide Plaintiff a copy of a detailed

                                                                                17 written report setting out the history, examinations, findings, including the results of all tests made,

                                                                                18 diagnosis, prognosis, and conclusions of the examiner, Dr. Richard Kahmann, M.D, within 15 days

                                                                                19 upon Defendants' receipt of the same.

                                                                                20            Plaintiff shall be responsible for Dr. Kahmann's customary cancellation fee of $1,200.00

                                                                                21 should she fail to appear for the scheduled examination or should she fail to provide more than five

                                                                                22 (5) days notice.

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10092-0043/12786781.1                      -2-
                                                                                       STIPULATION AND ORDER TO DEFENSE MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                              FEDERAL RULES OF CIVIL PROCEDURE
                                                                                 1 DATED: September 18, 2019               WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 2

                                                                                 3
                                                                                                                           By:        /s/ Vanessa K. Herzog
                                                                                 4                                                    KEVIN D. SMITH
                                                                                                                                      VANESSA K. HERZOG
                                                                                 5                                                    LISA HERME
                                                                                                                           Attorneys for Defendant, KNIGHT
                                                                                 6
                                                                                                                           TRANSPORTATION, INC.
                                                                                 7

                                                                                 8 DATED: September 18, 2019               RODRIGUEZ & ASSOCIATES

                                                                                 9

                                                                                10                                         By:        /s/ Noah J. Moss
                                                                                11                                                    NOAH J. MOSS
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                           Attorneys for Plaintiff , SORYA JOHNSON
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                     IT IS SO ORDERED.
                                                                                14
                                                                                         Dated:       September 24, 2019                /s/ Jennifer L. Thurston
                                                                                15                                                UNITED STATES MAGISTRATE JUDGE
                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10092-0043/12786781.1                 -3-
                                                                                       STIPULATION AND ORDER TO DEFENSE MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                              FEDERAL RULES OF CIVIL PROCEDURE
                                                                                 1

                                                                                 2

                                                                                 3

                                                                                 4

                                                                                 5

                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10092-0043/12786781.1             -1-
                                                                                       STIPULATION AND ORDER TO DEFENSE MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                              FEDERAL RULES OF CIVIL PROCEDURE
                                                                                 1                                               SERVICE LIST
                                                                                                                   Sorya Johnson v. Knight Transportation, et al.
                                                                                 2                                               BCV-18-102791

                                                                                 3    Daniel Rodriguez, Esq.
                                                                                      Joel T. Andreesen, Esq.
                                                                                 4    Noah J. Moss, Esq.
                                                                                      Rodriguez & Associates
                                                                                 5    1128 Truxtun Ave.
                                                                                      Bakersfield, CA 93301
                                                                                 6    Tel: (661) 323-1400
                                                                                      Fax: (661) 323-0132
                                                                                 7    Emails: DR@rodriguezlaw.net
                                                                                      JAndreesen@rodriguezlaw.net
                                                                                 8    Noah@rodriguezlaw.net

                                                                                 9    ATTORNEYS FOR PLAINTIFF, SORYA
                                                                                      JOHNSON
                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     LEGAL:10092-0043/12786781.1                        -2-
                                                                                       STIPULATION AND ORDER TO DEFENSE MEDICAL EXAMINATION PURSUANT TO RULE 35 OF THE
                                                                                                              FEDERAL RULES OF CIVIL PROCEDURE
